EXHIBIT 10.1
 
CONFIDENTIAL COMPROMISE SETTLEMENT AGREEMENT
AND
FULL AND FINAL RELEASE

 

STATE OF TEXAS  §      § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF BEXAR  §  

 
This Compromise Settlement Agreement and Full and Final Release (hereinafter
referred to as the “Agreement”) effective as of November 20, 2012, is by and
among FiCentive, Inc. (hereinafter referred to as “FICI”), a Nevada corporation,
having its principal place of business at 12500 San Pedro, San Antonio, Texas
78216 and Smart Card Marketing Systems, Inc, a Delaware Corporation (hereinafter
referred to as “SCMS”), both having a principal place of business at 2530
Lovetree, San Antonio, Texas 78232.  FICI and SCMS may be collectively referred
to herein as the Parties.


I.
RECITALS


WHEREAS, on September 14, 2012, FICI filed a lawsuit against SCMS; Cause No.
2012-CI-15186; FiCentive, Inc. v. Smart Card Marketing Systems, Inc.; pending in
the 57th Judicial District Court of Bexar County, Texas (the “Lawsuit”); 


WHEREAS, FICI alleged in the Lawsuit that SCMS breached the Private Brand Sales
Agreement (the “Sales Agreement”) executed by the Parties on or about March 8,
2007;
 
 
WHEREAS, SCMS answered the Lawsuit on October 5, 2012 generally denying each and
every, all and singular, the allegations asserted in the Lawsuit;


WHEREAS, in order to reach a full and final settlement and release of all claims
and matters in controversy between the Parties herein arising out of the
Agreement and the Lawsuit, the Parties mutually desire to enter into this
Agreement upon the following terms and conditions.


The Parties intend that the full terms and conditions of the compromise and
settlement be set forth in this Agreement.


II.
TERMS OF THE AGREEMENT


It is hereby agreed that in return for execution of this Agreement the Parties
mutually agree as follows:


(a)  
SCMS shall pay FICI Thirty Five Thousand and no/100 Dollars ($35,000) by ACH,
certified check, or wire transfer on or before November 27, 2012 (the “FICI Cash
Settlement Amount”).

(b)  
SCMS agrees to issue to Payment Data Systems, Inc, the parent company of FICI,
500,000 shares of free trading SCMS common stock (Symbol:SMKG), with no
restrictive legends on or before December 20, 2012 (“FICI Stock Settlement
Amount”). SCMS and FICI agree that May 1, 2011 shall be considered the stock
issuance date for purposes of SEC Rule 144, and all consideration was paid on or
before that date.”



(c)  
Upon receipt of the FICI Cash Settlement and FICI Stock Settlement from SCMS,
FICI shall release SCMS from any remaining obligations under the Sales
Agreement.



(d)  
If for any reason the payments described in paragraph II.a or II.b is not paid,
not delivered, not paid timely, returned or recalled by SCMS, SCMS’s
representative, SCMS’s transfer agent, or SCMS’s financial institution, FICI, at
its sole option, shall have the right to declare SCMS in breach of this
Agreement (without notice and an opportunity to cure, both of which SCMS
expressly waives) and FICI shall be entitled to proceed with the Lawsuit.  In
the event FICI declares this Agreement breached and proceeds with the Lawsuit,
SCMS shall have ten (10) days in which to answer the Lawsuit.



(e)  
Upon the effective date of this Agreement, and as expressly provided herein, the
Sales Agreement shall be of no further force or effect.



(f)  
Upon receipt of the FICI Cash Settlement Amount and FICI Stock Settlement
Amount, FICI shall dismiss the Lawsuit without prejudice.



Failure to comply with any of the terms above shall be considered a material
breach of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
III.
MUTUAL RELEASE OF ALL CLAIMS


A.           Release by FICI.


FICI, in its entirety, for itself and its successors, affiliates, partners,
subsidiaries, assigns, officers, directors, employees, owners, agents and anyone
acting on its behalf, hereby fully and forever releases, acquits, disclaims, and
discharges SCMS and its successors, assigns, officers, directors, employees,
owners, agents and anyone acting on their behalf, of and from any and all
liability, claims, controversies, causes of action or demands of every kind and
character, whether known or unknown, whatsoever that FICI may now have against
SCMS arising out of or related to the Sales Agreement or the Lawsuit. This
release shall not apply to SCMS’s obligations as set forth in this Agreement.


B.           Release by SCMS.


SCMS, in its entirety, for itself and its successors, affiliates, partners,
subsidiaries, assigns, officers, directors, employees, owners, agents and anyone
acting on its behalf, hereby fully and forever releases, acquits, disclaims, and
discharges FICI, its successors, assigns, officers, directors, employees,
owners, agents and anyone acting on its behalf, of and from any and all
liability, claims, controversies, causes of action or demands of every kind and
character, whether known or unknown, whatsoever that SCMS may now have against
FICI arising out of or related to the Sales Agreement or the Lawsuit.  This
release shall not apply to FICI’ obligations as set forth in this Agreement.


IV.



SOLE OWNER OF CLAIMS


Each of the Parties represents that they are the sole owner of all claims
arising out of or related to the Sales Agreement and that no Party has
transferred or assigned any claim or cause of action that it has or had
regarding the Sales Agreement.  This Agreement may not be assigned by any Party
hereto without the prior written consent of the other Parties.
 
V.
NO ADMISSION OF LIABILITY


It is expressly understood and agreed that the terms hereof are contractual and
not merely recitals and that the agreements herein contained and the
consideration transferred is to compromise doubtful and disputed claims, avoid
litigation, and buy peace, and that no payments made nor releases or other
consideration given shall be construed as an admission of liability, all
liability being expressly denied by the Parties.


VI.
CONFIDENTIALITY AND NON-DISPARAGEMENT


The Parties expressly agree that the terms and obligations of this Agreement and
all matters relating to the claim not otherwise contained in any public records,
shall be kept (from the date of the signing of this Confidential Compromise
Settlement Agreement and Full and Final Release) strictly confidential and shall
not be revealed or divulged to any third persons or entities except, as
necessary, for tax purposes, pursuant to a Court order, or for purposes of any
public filings either party may be required to file.  The Parties further agree
and acknowledge that this Agreement not be disseminated to any third party
without the prior written consent of the Parties to this Agreement.


As of the effective date of this Agreement, the Parties agree that they will not
disparage, malign and/or discredit the other or any of the other’s heirs,
successors, employees and representatives, as applicable.  These confidentiality
and nondisparagement provisions are contractual and their terms are material to
this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
VII.
MISCELLANEOUS PROVISIONS


1.           Parties Bound. This Agreement will be binding on, and inure to the
benefit of the successors and assigns of the Parties hereto.  Nothing in this
Agreement, express or implied, is intended to confer upon any person other than
the “Parties” hereto as those “Parties” are defined in the first paragraph of
this Agreement, any rights or benefits under or by reason of this Agreement.


2.           No oral modification. No amendment to, modification or waiver, or
consent with respect to, any provision of this Agreement shall be effective
unless the same shall be in writing and signed by the Parties against whom
enforcement of the amendment, modification, waiver or consent is sought.


3.           Headings. The paragraph headings and subheading used herein are for
descriptive purposes only.  These headings have no substantive meaning and the
terms of this Agreement shall not be affected by such headings.


4.           Assignment. This Agreement and the rights and obligations of the
parties hereto shall not be assigned or delegated by any party hereto without
the prior written consent of the other parties hereof.


5.           Contractual Agreement. It is expressly understood and agreed that
the terms of this Agreement are contractual and not merely recitals.


6.           Entire Agreement. This Agreement constitutes the entire agreement
of the Parties with respect to the subject matter hereof and may be modified or
amended only by a writing signed by both Parties hereto for that purpose.  This
Agreement and its terms is the product of negotiations between the
Parties.  Accordingly, no provision hereof shall be strictly construed against
any party on the ground that such party drafted such provision. No Party has
made any representation or warranty to the other in relation to this Agreement
or the matters addressed herein except as set forth in this Agreement, if any
are set forth herein.  Each Party further covenants and agrees that it has not
entered into this Agreement in reliance on any representation, warranty, or
agreement by any other party except as set forth in this Agreement, if any.


7.           Representation of Comprehension of Documents. In entering into this
Agreement all Parties represent that they have relied upon the legal advice of
their attorneys, who are the attorneys of their own choice.  All Parties further
represent that the terms of this Agreement have been completely read and
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.


8.           Construction. Because each party and counsel for each Party has
reviewed and had opportunity to comment and revise this Agreement, it is agreed
that the rule that ambiguities are to be resolved against the drafting Party
will not be employed in the interpretation of this Agreement.  If one or more of
the provisions, or portions of this Agreement are determined to be illegal or
unenforceable, the remainder of this Agreement will not be affected thereby and
each remaining provision or portion thereof will continue to be valid and
effective and will be enforceable to the fullest extent permitted by law.  The
terms of this Agreement are contractual in nature.  The headings are for
convenience only and do not limit or alter the described paragraphs in any
manner.


9.           Choice of Law. This Agreement shall be governed pursuant to the
laws of the State of Texas.


10.         Choice of Venue. Bexar County, Texas shall be the appropriate and
exclusive venue of any suit arising out of this Agreement.




IN WITNESS WHEREOF, the undersigned has executed this Release this ___ day of
November, 2012, the effective date of this Agreement.




______________________________________

FiCentive, Inc.

By:
____________________

Its:
____________________



 
IN WITNESS WHEREOF, the undersigned has executed this Release this ___ day of
November, 2012, the effective date of this Agreement.




______________________________________

Smart Card Marketing, Inc.

By:
____________________

Its:
____________________



3

--------------------------------------------------------------------------------
